SHAW, Judge,
concurring in part and concurring in the result.
I concur in Parts I through VIII of the main opinion and I concur in the result reached in the opinion. I do not, however, agree with the rationale in Part IX. As I understand the main opinion, the trial court is directed to vacate its rulings on the two discovery motions and to reconsider Jackson’s discovery requests in light of the applicable law cited in the opinion and by applying the appropriate “good cause” standard discussed in Ex parte Land, 775 So.2d 847 (Ala.2000), and Ex parte Mack, 894 So.2d 764 (Ala.Crim.App.2003).